Title: Bartholomew Dandridge, Jr., to Edmund Randolph, 20 October 1794
From: Dandridge, Bartholomew Jr.
To: Randolph, Edmund


        
          Sir,
          Bedford [Pa.] 20th October 1794
        
        I wrote to you by direction of the President from Cumberland the 18 Inst: but on our arrival here last evening we found that the Express who carried the letter had been stopped & thrown into prison at this place on account of some expressions he had used, which were not relished by the soldiery.
        The President directs me to acknowledge the receipt of your letter of the 14, which met him yesterday between this & Cumberland; & also of that of the 15. which was put into his hands on his arrival here. He directs me to request that every thing necessary to be laid before Congress at their meeting may be in readiness, & to mention to you that it is not necessary for him to write very particularly to you as he will leave this place in two or three days for Philada.
        The President further directs me to add that it will not be needful for you to send on any more Expresses to him after you receive this; but if it should be necessary to send dispatches to the army they may be directed: either to the Commander in Chief, or to Colo. Hamilton who remains with the army. With esteem & regard I am &c.
        
          B.D.
        
       